Exhibit 10.1

FIRST AMENDMENT TO LEASE

1035 O’Brien Drive

Menlo Park, California 94025

THIS FIRST AMENDMENT TO LEASE (this “First Amendment”) is made as of August 1,
2014 (the “Effective Date”), by and between O’BRIEN DRIVE PORTFOLIO, LLC, a
Delaware limited liability company (“Landlord”), and AVALANCHE BIOTECHNOLOGIES,
INC., a Delaware corporation (“Tenant”), being the parties to that certain Lease
dated December 20, 2013 (the “Lease”), for the Premises described in the Lease
as Suite B of 1035 O’Brien Drive, Menlo Park, California 94025, consisting of
approximately ten thousand two hundred four (10,204) rentable square feet (the
“Existing Premises”) and located in a building containing approximately 36,068
rentable square feet (the “Building”), as more particularly described on Exhibit
“A” to the Lease. Landlord and Tenant are collectively referred to herein as the
“Parties.”

WHEREAS, Landlord and Tenant wish to enter into this First Amendment to modify
the Lease to provide for the expansion of the Premises to include approximately
seven thousand one hundred thirty two (7,132) rentable square feet in that
certain real property commonly known as Suite A of the Building (the “Expansion
Premises”) and to amend the Lease in certain other respects on the terms set
forth in this First Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Lease Definitions. Capitalized terms defined in the Lease which are used in
this First Amendment shall have the same meaning as in the Lease, except as
otherwise provided in this First Amendment.

2. Expansion Premises Commencement Date and Expiration Date. The Expansion
Premises shall be added to the Premises effective upon September 1, 2014 (the
“Expansion Premises Commencement Date”) and upon the same terms and conditions
with respect to the Existing Premises, except that (a) Base Rent for the
Expansion Premises shall be determined as set forth in Section 5 below and
(b) Tenant’s Share of Additional Rent shall be determined as set forth in
Section 6 below. The term of the Lease for the Expansion Premises shall expire
on the Expiration Date, unless sooner terminated in accordance with the
provisions of this Lease, so that the term for the Expansion Premises shall be
co-terminus with the term for the Existing Premises. Upon the expiration or
earlier termination of the Lease, Tenant shall vacate and surrender to Landlord
the Expansion Premises in the condition required by the Lease. From and after
the Expansion Premises Commencement Date, all references in the Lease to
“Premises” shall refer to the Existing Premises and the Expansion Premises
collectively, except where such reference to “Premises” is intended clearly to
refer to only the Existing Premises. All references in the Lease to the
Commencement Date, as to the Expansion Premises, shall be to the Expansion
Premises Commencement Date. Landlord and Tenant agree that, for purposes of the
Lease, the rentable square footage of the Expansion Premises shall be deemed to
be 7,132.

3. Early Access Period. Commencing on the date hereof but subject to the
satisfaction of the conditions precedent set forth in this Section 3 (the “Early
Access Period”), Tenant shall have the right to access the Expansion Premises
for the purpose of the installation of furniture, fixtures and equipment
including laboratory set up therein; provided, however, that during such Early
Access Period, all of the terms and conditions of this Lease shall apply;
provided further, however, that during such Early Access Period, Tenant shall
not be obligated to pay Base Rent or Tenant’s Share of Operating Expenses, Tax
Expenses, Common Area Utility Costs or Utility Expenses for the Premises so
accessed by Tenant until the occurrence of the Expansion Premises Commencement
Date. Such early access shall be at

 

1



--------------------------------------------------------------------------------

Tenant’s sole risk and conditioned upon full execution of this First Amendment
and delivery to Landlord of payment of Base Rent and Tenant’s Share of
Additional Rent for the first month of the Expansion Premises, the Security
Deposit, and insurance certificates evidencing that Tenant has obtained the
insurance required pursuant to the Lease. Tenant shall not conduct its business
in the Expansion Premises at any time during such Early Access Period. In
addition to the foregoing, Landlord shall have the right to impose such
reasonable additional conditions on Tenant’s early entry as Landlord shall deem
appropriate.

4. Condition of the Expansion Premises. Landlord shall deliver the Expansion
Premises to Tenant with professionally cleaned floors, including, without
limitation, all carpeted and tiled areas. Landlord warrants that (a) the
Expansion Premises shall be in compliance with all laws, (b) electricity to the
Expansion Premises shall be separately metered and (c) all mechanical, plumbing
and electrical systems serving the Expansion Premises and all carpet and ceiling
tiles in the Expansion Premises shall be in good operating condition as of the
Expansion Premises Commencement Date. Prior to the Expansion Premises
Commencement Date, Landlord shall, at its sole cost, professionally clean all
floors. If the mechanical, plumbing or electrical systems of the Expansion
Premises are not in good working order and condition and if such condition is
not due to Tenant’s use of, or activities or work in, the Expansion Premises,
and Tenant provides written notice of such condition within sixty (60) days
following the Expansion Premises Commencement Date, then Landlord shall (as
Tenant’s sole remedy therefor) correct such condition at Landlord’s cost within
a commercially reasonable time after Landlord’s receipt of written notice
thereof. Tenant hereby acknowledges and agrees that neither Landlord nor
Landlord’s agents or representatives has made any representations or warranties
as to the suitability, safety or fitness of the Expansion Premises for the
conduct of Tenant’s business, Tenant’s intended use of the Expansion Premises or
for any other purpose. Except as expressly set forth in this First Amendment,
Tenant shall accept the Expansion Premises in its “as is” condition as of the
Expansion Premises Commencement Date and Landlord is under no obligation to make
any alterations in or to the Expansion Premises or the Building.

5. Base Rent for Expansion Premises. The Base Rent for the Expansion Premises
shall be as follows:

 

Period

   Sq. Ft.    Rent/SF/Mo./NNN    Amount/Month

Expansion Premises Commencement

        

Date – 12/31/14

   4,000    $2.45    $9,800.00

1/1/15 – 5/8/15

   7,132    $2.45    $17,473.40

5/9/15 – 5/8/16

   7,132    $2.52    $17,972.64

5/9/16 – 5/8/17

   7,132    $2.59    $18,471.88

5/9/17 – 5/8/18

   7,132    $2.66    $18,971.12

5/9/18 – 5/8/19

   7,132    $2.74    $19,541.68

5/9/19 – 5/8/20

   7,132    $2.82    $20,112.24

On the date that Tenant executes this First Amendment, Tenant shall deliver to
Landlord the amount of Seventeen Thousand Four Hundred Seventy Three and 40/100
Dollars ($17,473.40) as Base Rent as set forth above (which shall be applied
against the Base Rent payable for the first months after the Expansion Premises
Commencement Date until fully applied) plus the amount of Five Thousand Four
Hundred Twenty and 00/100 Dollars ($5,420.00) as Tenant’s Share of Additional
Rent for the first full month of the Term following the Expansion Premises
Commencement Date.

6. Tenant’s Share of Additional Rent for the Expansion Premises. From and after
the Expansion Premises Commencement Date, Tenant shall pay Additional Rent,
Operating Expenses and

 

2



--------------------------------------------------------------------------------

Tax Expenses attributable to the Expansion Premises and the Existing Premises in
accordance with Section 6 of the Lease; provided, however, that (A) Tenant’s
Share of Operating Expenses of the Building shall be increased to Thirty-Nine
and Thirty-Eight hundredths percent (39.38%) on the Expansion Premises
Commencement Date and Forty Eight and Six hundredths percent (48.06%) on
January 1, 2015; (B) Tenant’s Share of Tax Expenses of the Project for both the
Existing Premises and the Expansion Premises, collectively, shall be increased
to equal Thirty-Nine and Thirty-Eight hundredths percent (39.38%) on the
Expansion Premises Commencement Date and Forty Eight and Six hundredths percent
(48.06%) on January 1, 2015; (C) Tenant’s Share of Common Area Utility Costs and
Common Area Operating Expenses for both the Existing Premises and the Expansion
Premises, collectively, shall be equal to Thirty-Nine and Thirty-Eight
hundredths percent (39.38%) on the Expansion Premises Commencement Date and
Forty Eight and Six hundredths percent (48.06%) on January 1, 2015; and (D) the
reference to July 1, 2014 in Section 6.1 of the Lease as to defects in the
Expansion Premises shall be to December 1, 2014.

7. Furniture. Prior to the Expansion Premises Commencement Date, Tenant shall
have the right to select and then use, at no additional cost, in the Expansion
Premises during the Term certain cubicles and office furniture which Landlord
has available in storage at an off-site location. If Tenant exercises this right
and selects certain cubicles and office furniture (collectively, the
“Furniture”) to use in the Expansion Premises, then the parties shall make a
list of the Furniture and attach such list as Exhibit “A” to this First
Amendment. Tenant shall be solely responsible for the payment of all costs
associated with the transportation and installation of the Furniture in the
Expansion Premises. The Furniture shall be made available to Tenant in its as-is
condition with no representation or warranty from Landlord regarding the
condition of the Furniture.

8. Security Deposit. Upon execution of this First Amendment, Tenant shall
deliver to Landlord cash in the amount of Seventeen Thousand Four Hundred
Seventy Three and 40/100 Dollars ($17,473.40), to increase the amount of the
Security Deposit currently held by Landlord pursuant to Section 4 of the Lease,
as modified by this First Amendment. The Parties hereby acknowledge and agree
that the Financial Test set forth in Section 4 of the Lease has been satisfied.
Section 4.1 of the Lease is hereby revised to provide that, as a result, the
Security Deposit shall be reduced to an amount equal to Eighty-Nine Thousand
Four Hundred Eleven and 60/100 Dollars ($89,411.60) and Landlord shall return to
Tenant such portion of the Security Deposit then being held by Landlord in
excess of this amount within thirty (30) days of the execution of this First
Amendment. The Parties further agree that Section 4.1 of the Lease is hereby
amended to provide that the Minimum Amount shall be equal to Fifty Thousand
Three Hundred Thirty and 08/100 Dollars ($50,330.08).

9. Tenant Improvement Allowance and Additional Tenant Improvement Allowance.

 

  a.

Tenant Improvement Allowance. Tenant shall be entitled to a one-time tenant
improvement allowance in an amount equal to Two Hundred Forty-Nine Thousand Six
Hundred Twenty and 00/100 Dollars ($249,620.00) for costs and fees related to
the design and construction of tenant improvements to the Expansion Premises
(the “Tenant Improvement Allowance”); provided, however, that the Tenant
Improvement Allowance may be used for multiple projects but must be disbursed in
accordance with the terms of this Section 9(a) no later than the last day of the
eighteenth (18th) month following the Expansion Premises Commencement Date. The
construction of any tenant improvements by Landlord shall be performed in
accordance with the terms and conditions of Section 10 of the Lease and this
Section 9(a). Upon Tenant’s request that Landlord perform any tenant
improvements, Landlord shall prepare a construction schedule that is reasonably
acceptable by both parties and Landlord shall use diligent efforts to perform
the tenant improvements in

 

3



--------------------------------------------------------------------------------

  accordance with such schedule. In connection with construction of the tenant
improvements by Landlord, Landlord shall contract with a general contractor
selected from a list of competitive bidders who are subject to the reasonable
approval of Tenant pursuant to a guaranteed maximum price contract in an amount
reasonably approved by Tenant, for the performance of the tenant improvements
under the direct supervision of Tarlton Properties, Inc. as construction
manager, at a fee equal to five percent (5%) of hard construction costs (scope
of work to include coordination of architect, engineer, design/build
subcontractors, general contractor, submittals for permits, construction and
punch list) as a cost of the tenant improvements. The Tenant Improvement
Allowance shall be disbursed by Landlord directly to the applicable design
professional, contractor, materialman or other laborer in connection with the
construction of such tenant improvements. Tenant shall be liable for all fees
and costs of the design and construction of any tenant improvements in excess of
the Tenant Improvement Allowance once the Tenant Improvement Allowance has been
disbursed (such difference referred to herein as the “Tenant Improvement
Shortfall”). Tenant shall pay the Tenant Improvement Shortfall upon written
request from Landlord accompanied by invoices reflecting such amounts due within
thirty (30) days following Tenant’s receipt of such payment request. Any tenant
improvements constructed by Landlord shall be in accordance with the terms and
procedure set forth in the first paragraph of Section 5.2 (except that
references therein to the Preliminary Plans shall be preliminary plans provided
by Tenant and the Final Cost Estimate shall be to a cost estimate provided by
Landlord based on the Final Plans) and Section 5.3 of the Lease; provided,
however, that Landlord shall have no obligation to deliver the Expansion
Premises with any tenant improvements completed by the Expansion Premises
Commencement Date. Tenant shall have no obligation to remove any such tenant
improvements from the Premises upon the termination of the Lease unless (a) such
improvements are inconsistent with a normal office or laboratory build-out and
(b) Landlord notifies Tenant in writing at the time it delivers to Tenant the
final plans for such improvements that such improvements need to be restored.

 

  b.

Additional Tenant Improvement Allowance. Landlord hereby agrees to provide
Tenant with the option to use all or a portion of an additional tenant
improvement allowance in the amount of One Hundred Forty Two Thousand Six
Hundred Forty and 00/100 Dollars ($142,640.00) (the “Additional Tenant
Improvement Allowance”). Tenant shall be permitted to use the Additional Tenant
Improvement Allowance for hard and soft costs incurred by Tenant in connection
with any future alterations or improvements to the Expansion Premises completed
in accordance with Section 10 of the Lease and this Section 9(b). In connection
with construction of any such alterations or tenant improvements by Landlord,
Landlord shall contract with a general contractor as set forth above selected
from a list of competitive bidders who are subject to the reasonable approval of
Tenant, for the performance of the tenant improvements under the direct
supervision of Tarlton Properties, Inc. as construction manager, at a fee equal
to five percent (5%) of hard construction costs (scope of work to include
coordination of architect, engineer, design/build subcontractors, general
contractor, submittals for permits, construction and punch list) as a cost of
the tenant improvements. The Additional Tenant Improvement Allowance shall be
disbursed by Landlord directly to the applicable design professional,
contractor, materialman or other laborer in connection with the construction of
such tenant improvements. Tenant shall be liable for all fees and costs of the
design and construction of any tenant improvements in excess of the Additional
Tenant Improvement Allowance

 

4



--------------------------------------------------------------------------------

  once the Additional Tenant Improvement Allowance has been disbursed (such
difference referred to herein as the “Additional Tenant Improvement Shortfall”).
Tenant shall pay the Additional Tenant Improvement Shortfall upon written
request from Landlord accompanied by invoices reflecting such amounts due within
thirty (30) days following Tenant’s receipt of such payment request. Tenant
hereby acknowledges and agrees that to the extent Tenant desires to use any
portion of the Additional Tenant Improvement Allowance, such disbursements shall
be completed prior to the last day of the eighteenth (18th) month following the
Expansion Premises Commencement Date. Thereafter, the Base Rent shall be
increased by an amount equal to the total amount of the Additional Tenant
Improvement Allowance used by Tenant amortized over the number of months then
remaining in the Term at an annual interest rate of eight percent (8%). Landlord
and Tenant shall enter into an amendment to the Lease to reflect such increase
in the Base Rent calculation.

10. Parking. From and after the Expansion Premises Commencement Date, Tenant
shall be entitled to use an additional twenty-two (22) non-designated parking
spaces in the parking area for the Building for a total number of fifty-three
(53) non-designated parking spaces in accordance with the terms and conditions
set forth in Section 24 of the Lease.

11. Termination and Renewal Rights. Section 39 of the Lease is hereby revised to
provide that the Termination Consideration shall mean an amount equal to the sum
of Three Hundred Twenty Three Thousand Four Hundred Seventy Eight and 48/100
Dollars ($323,478.48). The Termination Right shall apply to the entire Premises.
For the avoidance of doubt, the Renewal Options set forth in the Lease shall
remain in effect as to the entire Premises.

12. Continuing Effect. All of the terms and conditions of the Lease shall remain
in full force and effect, as the Lease is amended by this First Amendment.

13. Conflicts. If any provision of this First Amendment conflicts with the
Lease, the provisions of this First Amendment shall control.

14. Warranty of Authority. Each party represents and warrants to the other that
the person signing this First Amendment is duly and validly authorized to do so
on behalf of the entity it purports to so bind, and if such party is a limited
liability company or a corporation, that such limited liability company or
corporation has full right and authority to enter into this First Amendment and
to perform all of its obligations hereunder.

15. Effectiveness. No binding agreement between the parties pursuant hereto
shall arise or become effective until this First Amendment has been duly
executed by both Tenant and Landlord and a fully executed copy of this First
Amendment has been delivered to both Tenant and Landlord.

16. Counterparts. This First Amendment may be executed in multiple counterparts,
each of which shall be an original, but all of which shall constitute one and
the same instrument.

17. Miscellaneous. Landlord warrants to Tenant that the Building and the Lot is
not currently encumbered by a deed of trust.

[SIGNATURES APPEAR ON NEXT PAGE]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this First Amendment
as of the date first set forth above.

 

LANDLORD: O’BRIEN DRIVE PORTFOLIO, LLC, a Delaware limited liability company By:
  TARLTON PROPERTIES, INC., a California corporation, its managing member   By  

/s/ John C. Tarlton

   

John C. Tarlton

President/CEO

By:   O’BRIEN DRIVE PORTFOLIO MEMBER, LLC, a Delaware limited liability company,
its co-managing member   By:  

PRINCIPAL REAL ESTATE

INVESTORS, LLC, a Delaware limited liability company, its authorized

signatory

    By  

/s/ Jay Fisher

     

Jay Fisher

     

Assistant Managing Director

     

Asset Management

    By  

/s/ Michael S. Benson

     

Michael S. Benson

     

Assistant Managing Director

     

Asset Management

 

TENANT:

AVALANCHE BIOTECHNOLOGIES, INC.,

a Delaware corporation

BY:  

/s/ Hans Hull

NAME:  

Hans Hull

ITS:  

SVP, Business Operations

 

6



--------------------------------------------------------------------------------

Exhibit “A”

List of Furniture

And Premises

 

  •   Existing Casework and Sinks

 

7



--------------------------------------------------------------------------------

LOGO [g788255img002.jpg]

1ST LEVEL AREAS 1ST LEVEL STE A RENTABLE 1ST LEVEL STE B RENTABLE
1st Floor Suite A/B: 15,344 S.F. 1st Floor Suite B: 6,518 S.F. 1st Floor Suite
B: 8,826S.F.
Lobby: 2,117 S.F. Common Lobby (allocated): 318 S.F. Common Lobby (allocated):
903S.F.
S/R (for Upper Level): 1,180 S.F. Common Stairs: (allocated) 246S.F. Common
Stairs: (allocated) 334S.F.
Stairs: 514 S.F. Common Elect.: (allocated) 50S.F. Common Elect.: (allocated)
141 S.F.
Elect.: 330S.F.
Total1st Level: 19,485 S.F. Total Rentable: 7,132 S.F. Total Rentable: 10,204
S.F.
SUITE “A”
SUITE “B”
COMMON SHIPPING AND RECEIVING FOR SUITES C & D ON 2ND LEVEL.
COMMON ELECTRICAL ROOM.
COMMON EXIT STAIRS
COMMON EXIT
STAIRS
ELECTRICAL RM. 330 S.F.
BLDG.RENTABLE (DRIP-LINE) SQ.FT.
1ST FLOOR 19,485 S.F.
2ND FLOOR 16,583S.F. TOTAL 36,068 S.F.
LEASE EXHIBIT 1ST LEVEL
O’BRIEN DRIVE PORTFOLIO
EXCLUSIVE AGENTS
TEL. 650 — 330 — 3600
FAX. 650 —330 — 3636
BUILDING 1035
O’BRIEN DRIVE,MENLO PARK
DATE: MAY 27,2014